Citation Nr: 1731932	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  03-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In December 2008, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal was then returned to the Board and in a November 2010 decision, the Board denied the claim.  In September 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's November 2010 denial and remand the case back to the Board.  The Court granted the Joint Motion in September 2011.  In January 2012, September 2013, and August 2014, the Board remanded the appeal to the AOJ for further development.  The appeal has now been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran was most recently afforded a VA audiological examination in December 2012.  To date, the Veteran has not been found to have a current left ear hearing loss disability for VA purposes (38 C.F.R. § 3.385 (2016)).  However, in a May 2017 representative statement, the representative reported that the Veteran's left ear hearing loss had worsened since the December 2012 VA examination.  This lay evidence raises the prospect that the Veteran may currently have a left ear hearing loss disability.  Accordingly, in light of the August 2015 VA medical opinion linking the Veteran's hearing loss (but not a VA disability) to his active military service, the Veteran must be afforded another VA audiological examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the nature of any left ear hearing loss.  The examiner is asked to address whether the Veteran has a current left ear hearing loss disability as defined in VA regulations.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

